Citation Nr: 0924505	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-04 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to non-service-connected death 
pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of 
an individual (hereinafter "the decedent") who had 
recognized guerrilla service in the Philippines from February 
1945 to May 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appellant raised a claim 
specifically for death pension benefits, but not for accrued 
or DIC benefits, in her January 2007 VA Form 21-534.  
However, VA regulations provide that a claim by a surviving 
spouse for death pension will be considered a claim for death 
compensation or dependency or indemnity compensation and 
accrued benefits.  38 C.F.R. § 3.152(b)(1).  Thus, although 
the RO did not expressly consider the issue of eligibility 
for accrued or DIC benefits in its February 2007 decision or 
December 2007 Statement of the Case (SOC), and instead 
characterized the claim as a single issue, the issues of 
entitlement to accrued benefits and DIC were impliedly before 
the RO.  

The Board further notes that the appellant had previously 
filed a claim for entitlement to service connection for the 
cause of the decedent's death, for non-service-connected 
death pension, for DIC under section 1318, and for accrued 
benefits in August 2001.  The claims of service connection 
for cause of death, death pension and accrued benefits were 
denied by the RO in April 2002, while the decision regarding 
eligibility for section 1318 DIC benefits was deferred.  The 
appellant did not file a timely appeal, and thus, the 
decisions in the April 2002 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A later October 
2007 rating decision denied entitlement to section 1318DIC.  
The appellant did not file a timely appeal of that decision, 
either, and thus, it became final.  Id.  

Notwithstanding the finality of the decisions on the issues 
of section 1318 DIC and accrued benefits, described above, 
the Board finds that the new and material evidence 
requirement does not apply to those two issues.  First, 
accrued benefits are awarded on the basis of existing rating 
decisions or other evidence on file at the date of death, 
under the provisions of 38 U.S.C.A. § 5121 and 38 C.F.R. § 
3.1000.  By contrast, the provisions relating to new and 
material evidence under section 3.156(a) involve 
consideration of evidence received after the last final 
denial.  This would necessarily require a review of evidence 
post-dating the decedent's death, which, as noted, is 
impermissible under section 3.1000.  Put another way, any 
evidence submitted since the last final denial of accrued 
benefits in April 2002 was not on file at the time of the 
decedent's death, and thus even evidence determined to be 
both new and material could not serve as a basis on which to 
grant eligibility for accrued benefits.  Thus, the Board has 
addressed the issue of entitlement to accrued benefits on the 
merits, de novo, in the instant decision.

We further note that an award of DIC benefits under 
38 U.S.C.A. § 1318 turns on matters of law and not of fact.  
Namely, the regulation requires that the decedent have been 
in receipt of compensation for a totally disabling service-
connected condition at the time of death for certain periods 
of time.  Because the law is determinative, there is no new 
evidence that could be submitted to change the outcome of the 
last prior denial.  Under such circumstances, consideration 
of new and material evidence under section 3.156(a) is deemed 
unnecessary, and this matter will also be addressed de novo.  


FINDINGS OF FACT

1.  An April 2002 rating decision denied service connection 
for non-service-connected death pension benefits; the 
decision was not appealed.

2.  The evidence associated with the claims file subsequent 
to the April 2002 decision was not previously submitted for 
consideration, but does not relate to an unestablished fact 
necessary to establish the claim, and does not raise a 
reasonable possibility of substantiating the claim.  

3.  According to the official certificate of death, the 
decedent died in September 1998.

4.  The appellant did not file a claim for death benefits or 
accrued benefits until August 2001, which was more than one 
year after the decedent's death.

5.  At the time of his death, the decedent had no service-
connected disabilities, and there were no claims for service 
connection pending.  There is no documentation establishing 
that he was ever a prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The April 2002 rating decision, which denied a claim of 
entitlement to non-service-connected death pension benefits, 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.302 (2008).  

2.  The evidence received subsequent to the April 2002 rating 
decision is not new and material, and the claim for non-
service-connected death pension benefits is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

3.  The requirements for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2008).

4.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In February 2007, VA sent the appellant a letter explaining 
that it had denied her claim for non-service-connected death 
pension benefits because the decedent did not have the 
requisite service in a regular component of the active, 
military, naval, or air service of the United States Armed 
Forces for a period of 90 days or more, one day of which must 
have been during wartime.  She was further informed that 
service with the Commonwealth Army under the Unitred States 
Armed Forces - Far East (USAFFE), including the recognized 
guerrillas or the new Philippine Scouts, did not meet the 
service requirement. 

The appellant filed a Notice of Disagreement (NOD) with the 
February 2007 decision.  Thereafter, in October 2007, VA sent 
the appellant a letter informing her of the basis for the 
previous April 2002 denial, and of the types of evidence 
needed to reopen and substantiate her claim.  It defined new 
and material evidence, and described what the evidence needed 
to show in her particular case in order for it to be 
considered new and material.  Further, the letter described 
VA's duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the Appellant that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The appellant was advised that it is 
her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  The December 2007 SOC described how VA 
determines effective dates.

The Board acknowledges that the October 2007 notice letter 
was not timely, and that the content of the October 2007 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the appellant did not receive Dingess or Kent notice 
until after initial adjudication of the claim, it is clear 
that she was provided with the opportunity to participate in 
the processing of her claim so as to render any defect in 
notice non-prejudicial.  For example, the February 2007 
decision letter and December 2007 SOC explained the basis for 
the RO's action, and the SOC provided her with an additional 
60-day period to submit more evidence.  In addition, the 
appellant demonstrated through submission of additional 
evidence pertaining to the nature and length of her late-
husband's service that she was aware of the type of evidence 
required to substantiate her claim.  Moreover, the benefit 
being sought is not being granted in this case, so the Board 
will not reach the issue of disability rating or effective 
date discussed by the Court in Dingess.

The Board notes that in the context of a claim for DIC 
benefits, section 5103(a) notice must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a secton-
5103(a)-compliant notice.

In this case, however, notice with regard to the DIC claim is 
not required because the DIC claim cannot be substantiated as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the appellant has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the appellant 
has not identified any evidence which she would have 
submitted if Dingess and Kent notice had been provided 
earlier, nor has she demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

With regard to VA's duty to assist, the RO ha obtained the 
decedent's service personnel and service treatment records 
(STRs), and has requested verification of service multiple 
times. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Death Pension 
Claim
 
As described above, the appellant raised a claim of 
entitlement to non-service-connected death pension in August 
2001, and the claim was denied in an April 2002 rating 
decision, which became final when she did not initate an 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In January 2007, the appellant filed a request to reopen her 
claim for death pension.  The claim was denied in a February 
2007 decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the appellant's claims is 
whether new and material evidence has been received to reopen 
the claim.  

It appears that the RO did not address the death pension 
claim on the merits in its February 2007 decision letter and 
December 2007 SOC.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final rating 
decision, in April 2002, denying the appellant's claim of 
entitlement to non-service-connected death pension benefits 
included service treatment and personnel records, including 
an April 1946 processing affidavit, the death certificate of 
the decedent, a Medical Certificate from President Ramon 
Magsaysay Memorial Hospital regarding treatment rendered in 
October 1997, Medical Certificates from Ideal Care dated in 
January and February 1998, a Certificate of Marriage, a 
December 2001 Certification from Dr. F.D.E. regarding the 
decedent's cause of death, a July 2001 Certification 
regarding the decedent's service from the General 
Headquarters of the Armed Forces of the Philippines, an 
Affidavit for Philippine Army Personnel signed by the 
decedent in April 1946, and a certification of service from 
the National Personnel Records Center (NPRC) dated in March 
2002.       

The Certificate of Death showed the decedent died in 
September 1998, with cardio-respiratory arrest being the 
immediate cause of death, and hypertensive vascular disease 
as an antecedent cause.  The July 2001 Certification from the 
General Headquarters of the Armed Forces of the Philippines 
showed recognized guerrilla service, stating that the 
decedent joined in August 1942 and was discharged in May 
1945.  However, the certificate showed "date recognition" 
from February 1945 to March 1945.  The NPRC showed recognized 
guerrilla service from February 1945 to May 1945.    

Based on the above evidence, the claim was denied.  
Specifically, the RO in April 2002 determined that the 
decedent did not have the requisite type of service for 
entitlement to death pension benefits, as service as a 
recognized guerrilla did not meet the service requirement.  

Evidence added to the record since the time of the last final 
denial in April 2002 includes a June 2005 letter from Dr. 
D.F.D., a September 1990 Certification from the Department of 
National Defense of the Republic of the Philippines, and 
exact duplicates of many of the service documents submitted 
prior to the April 2002 decision.  The letter from Dr. D.F.D. 
states that the decedent served in the Western Luzon Guerilla 
Forces, that the doctor treated the decedent for 
atherosclerotic hypertensive cardiovascular disease in August 
1943 and September 1944, and that his death was a 
complication of the illnesses he acquired during guerrilla 
service.  The September 1990 Certificate stated the decedent 
was on the recognized guerrilla roster with dates of 
recognition from February 1945 to March 1945, with a revised 
date of recognition in October 1944.         

The evidence added to the record since the April 2002 denial 
does not constitute new and material evidence.  While several 
of the documents were not previously submitted, the evidence 
does not show verified service in the United States Armed 
Forces, which is an unestablished fact necessary to 
substantiate the claim.  Further, the evidence is redundant, 
as it reiterates the nature and dates of the decedent's 
service in recognized guerrilla forces.  Finally, it does not 
raise a reasonable possibility of substantiating the death 
pension claim.  Therefore, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have not been satisfied, and the 
claim cannot be reopened.  

III.  Entitlement to Accrued Benefits

The pertinent law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one 
year of the date of death.  A claim for death pension or 
dependency and indemnity compensation by a surviving spouse 
shall include a claim for any accrued benefits.  38 C.F.R. § 
3.1000(c); see also 38 C.F.R. § 3.152(b).

In this case, the appellant's husband died in September 1998.  
At the time of his death, the decedent did not have any 
service-connected disabilities, nor was there any claim for 
service connection pending.  A review of the file reveals the 
appellant did not submit a claim for accrued benefits until 
more than one year after her husband's death.  In this 
regard, the Board notes the appellant submitted her formal 
claim in August 2001, which was nearly three years after the 
decedent's death.  Therefore, because the appellant's claim 
for death benefits was received in excess of the one-year 
time requirement, she is not legally entitled to accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).

The law pertaining to eligibility for accrued benefits is 
dispositive of this issue, therefore the appellant's claim 
must be denied because of the absence of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

IV.  Entitlement to DIC under 38 U.S.C.A. § 1318

Applicable law and regulations provide that the VA will pay 
DIC benefits to the surviving spouse of a deceased veteran 
who was in receipt of, or entitled to receive compensation, 
at the time of his death for a service- connected disability 
that was rated totally disabling if the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; was rated by the VA 
as totally disabling continuously since the veteran's release 
from active duty and for at least five years immediately 
preceding death; or rated by the VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  38 
C.F.R. § 3.22(b) (2008).

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
Significantly, the decedent was not service-connected for any 
disabling conditions at the time of or prior to his death.  
Therefore, at the time of his death he was, by definition, 
not in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death, or not less than 5 years from 
the date of the decedent's discharge from active service.  
Moreover, there is no evidence that the decedent was a former 
POW, and he died prior to September 30, 1999.

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  
See Rodriquez v. Nicholson, 19 Vet. App. 275 (2005) (section 
1318 DIC claims filed on or after January 21, 2000, are not 
subject to hypothetical entitlement analysis).  While the 
Board regrets that the outcome to the appellant is not 
favorable, the claim must necessarily be denied as a matter 
of law.


ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to non-service-
connected death pension benefits is denied.  

Entitlement to accrued benefits is denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


